Citation Nr: 0629956	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  98-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was twice remanded in April 1999 and September 2004 
for further development. 


FINDING OF FACT

The competent clinical evidence is in some conflict, but it 
appears as likely as not that the veteran's current low back 
disability originated during active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a low back disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim. 

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further development under the VCAA or the 
implementing regulations is required.  Appropriate notice as 
to rating criteria and effective dates will be provided by 
the RO pursuant to Dingess upon return of the case to the RO.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis 

The veteran essentially asserts that physical trauma 
associated with two automobile accidents in service resulted 
in his current back disability. 

Service medical records are positive for recurrent complaints 
of low back pain after two motor vehicle accidents (MVA) in 
1976 and April 1977. 

A November 1976 service medical record reports a MVA in which 
the veteran's automobile hit a deer. He complained of neck 
and upper back pain. November 1976 x-rays showed negative 
lumbosacral, thoracic, and cervical spine. In December 1976, 
he was seen for complaints of low back pain. Diagnosis was 
post-traumatic back pain. 

May 1977 records and a profile report lower back injury with 
a history of trauma incurred in automobile accident. On May 
1977 examination he reported that a car going in the opposite 
direction hit him in the rear of his car and he was dazed and 
knocked out for a short period. He managed to get to his 
girlfriend's house, vomited, and went to sleep. He complained 
of pain in the sacral coccygeal area. Examination showed no 
apparent gross injury and he was admitted for observation. In 
October 1977, he complained of stiffness and pain in the 
lower lumbar region for 12 hours. October 1977 x-rays of 
cervical, thoracic and lumbar were negative. Examination to 
rule out obstructive urinary tract disease showed IVP within 
normal limits and he was referred to rule out hepatic 
disorder. 

A December 1978 separation examination noted soreness of 
abdominal muscle problem. The veteran was separated from 
service in January 1979.

According to a January 1981 examination performed by the 
veteran's employer, the veteran injured his lower back at 
work in May 1980 while lifting or tilting oil drums to put on 
scales. He was treated conservatively and continued working 
for two to three days, then was under chiropractic care from 
May 1980 to August 1980, with improvement. He subsequently 
developed increased pain in his back with chronic soreness, 
and radiating up to the cervico-thoracic junction at times. 
The employer's physician noted a reported questionable 
history of some type of back injury in service but reportedly 
without residuals. It was felt that the veteran's initial 
symptoms were those of myofascial strain or capsular strain 
of the lower back and some residuals of this. July 1980 
lumbosacral spine x-rays show slight lumbar scoliosis, 
increased lumbosacral angle and increased lordosis of the 
lumbar spine, with small Schmorl nodes in some of the lumbar 
vertebral bodies and spina bifida of S-1. 

June 1983 private hospital emergency admission notes reflect 
treatment for an incident of grand mal seizure and with 
complaints of associated back pain. X-rays showed an 
impression of a fine radiolucent irregular line across the 
left lower portion of the sacrum which the examiner stated 
probably represented a minimally displaced sacral fracture, 
and that to further evaluate that fracture, tomograms would 
be necessary to definitely confirm its presence. There is no 
indication in the claims file that tomograms were conducted. 
Subsequent treatment records reflect continuing history of 
chronic back pain with treatment at various private and VA 
hospitals, including a private September 1998 neurosurgery 
report which showed a diagnosis of degenerative disc disease 
L5-S1. Also, April 2003 lumbosacral spine x-rays reported an 
impression of a normal lumbosacral spine.

On June 2002 VA examination, the examiner reported a history 
related by the veteran, with a diagnosis of arthralgia 
disease of the lumbosacral spine with loss of function due to 
pain, and reported a normal x-ray examination. The examiner 
offered a convoluted and contradictory opinion to the effect 
that the etiology of the veteran's back problems probably 
originated from his automobile accidents while he was in the 
service, but the records do not reflect it. He concluded with 
an opinion that the back disorder is probably not 
attributable to any back disorder and probably not to any 
injury suffered while in the service; two automobile 
accidents could have been etiological; and doubted that falls 
or occupational activities and the aging process contributed 
to this.

A second VA examination in December 2003, with noted review 
of the claims file by the examiner, diagnosis was post-
traumatic degenerative joint disease of the lumbosacral spine 
with loss of function due to pain, with x-rays showing mild 
facet arthropathy. The examiner concluded that the veteran's 
current low back disability was as likely as not 
etiologically related to service. A third examination and 
opinion in May 2004 found no relationship to the MVA in 
service, and that the veteran had severe muscle spasms as the 
primary source of his pain. Diagnosis was degenerative joint 
disease and degenerative disc disease of L5-S1. However, the 
examiner's bases included that the veteran had no back pain 
in service, which is clearly not the case as recurrent back 
pain is documented in the service medical records. A July 
2004 magnetic resonance imaging (MRI) of the lumbosacral 
spine showed dessication of L5-S1 with minimal disc bulging 
of the lower lumbar disc.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, with respect to the etiology of the 
veteran's low back disability, the appellant maintains that 
his back disability is related to military service. He 
contends that he was subjected to two MVAs in service, and 
has had back pain ever since. The service medical records 
tend to support his contentions. Beginning little more than a 
year after separation, the veteran has had a series of 
incidents reflecting continuing back symptomatology 
characterized by low back pain. He has a current diagnosis of 
post-traumatic degenerative degenerative joint disease of the 
L5-S1. Although there is some attempt to suggest that a 
sacral fracture may be attributable to a fall during a 1983 
grand mal seizure, there is no evidence that this was ever 
medically confirmed. Also, the service medical records 
reflect that after the second MVA in service the veteran 
complained of sacro-coccygeal pain. Further, subsequent April 
2003 VA lumbosacral spine x-rays were noted as normal.

The case has been twice remanded and the RO obtained three VA 
opinions dated in June 2002, December 2003, and May 2004, 
specifically addressing whether the veteran's current low 
back disability is etiologically related to his military 
service. The first opinion provides contradictory views, and 
two others are of opposing views as to the etiology of the 
veteran's current disability. Therefore, in the Board's 
opinion, with consideration of all the evidence of record, 
the evidence supporting the veteran's claim is at least in 
equipoise with that against the claim. Accordingly, with the 
resolution of reasonable doubt in the appellant's favor, 
service connection is in order for the veteran's low back 
disability. 




ORDER

Service connection for a low back disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


